IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In the Matter of Private Sale        :
of Property by the Millcreek         :
Township School District             :
                                     :
Appeal of: Montessori Regional       :
Charter School                       :     No. 1922 C.D. 2015



                                    ORDER



             NOW, September 12, 2016, upon consideration of appellee’s

application for reargument en banc and appellant’s answer in response thereto,

the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge